Citation Nr: 0910647	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, 
for the grant of service connection for schizophrenia, 
including based upon clear and unmistakable error (CUE) in a 
May 1982 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, 
and from June 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for schizophrenia and awarded a 100 
percent disability rating, effective December 14, 1998.  By a 
January 2006 rating decision, the RO granted an earlier 
effective date of service connection of July 31, 1998, based 
upon a CUE in the September 2004 rating decision that 
assigned the effective date of December 14, 1998.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1976 to May 
1980, and from June 1981 to March 1982.

2.  The Veteran filed his initial claim for service 
connection for a nervous condition at the RO on April 2, 
1982.  This claim was denied in a May 1982 rating decision.  
The Veteran did not appeal that decision.  

3.  The Veteran applied to reopen his claim in August 1988.  
That same month, the RO determined that new and material 
evidence sufficient to reopen the claim had not been 
submitted.  The Veteran did not appeal that decision.

4.  In August 1991, the Veteran again sought to reopen his 
claim.  In a September 1991 decision, the RO determined that 
new and material evidence sufficient to reopen the claim had 
not been submitted.  The Veteran appealed the denial of his 
claim to the Board.  The Board denied the Veteran's claim for 
service connection for schizophrenia on the merits in a March 
1994 decision.  The United States Court of Veterans Appeals 
affirmed the Board in an August 1995 decision.

5.  In November 1996, the Veteran applied to reopen his 
claim.  The RO did not respond to his application.

6.  In March 1997, the Veteran filed a new application to 
reopen his claim.  In April 1997, the RO instructed the 
Veteran to file a formal application to reopen his claim.  

7.  In May 1997, the Veteran filed a formal application to 
reopen his claim.  

8.  In June 1997 correspondence, the RO notified the Veteran 
that he had not submitted new and material evidence 
sufficient to reopen his claim and instructed him that he 
needed to submit new and material evidence in order to reopen 
his claim within one year of the June 1997 correspondence.  
The Veteran did not respond to this correspondence.  His 
failure to respond constituted an abandonment of the 1997 
application to reopen the claim.

9.  In July 1998, the Veteran again filed an application to 
reopen his claim.  Service connection subsequently was 
granted, effective December 14, 1998.  By a January 2006 
rating decision, the RO granted an earlier effective date of 
service connection of July 31, 1998, based upon CUE in the 
decision assigning an effective date of December 14, 1998.

10.  There were no pending informal or formal claims for 
service connection for schizophrenia dated after the March 
1994 denial and prior to the July 31, 1998, claim.


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 1998, 
for the award of service connection for schizophrenia, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for schizophrenia.  Once a claim is 
granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran filed a claim for service connection for a 
nervous condition at the RO on April 2, 1982.  This claim was 
denied in a May 1982 rating decision.  The Veteran did not 
appeal that decision.  The Veteran applied to reopen his 
claim in August 1988.  That same month, the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  The Veteran did not appeal that 
decision.

Because the Veteran did not appeal either the May 1982 or 
August 1988 decision within one year of receiving 
notification of the denial of the claim, both decisions 
became final one year after notification of the denials, 
unless the decisions are found to be based upon CUE.

The Veteran argues that the May 1982 rating decision was 
based upon clear and unmistakable error and that he should 
have been service-connected for schizophrenia, effective 
April 2, 1982, when his initial claim for service connection 
for a nervous disorder was filed.  

The May 1982 rating decision, however, was subsumed by the 
March 1994 Board decision that denied entitlement to service 
connection for the same claim, and that determination was 
affirmed by the Court.  Because the Board's March 1994 
decision has been replaced by the Court's August 1995 
decision, as a matter of law, the appellant is precluded from 
challenging the March 1994 Board decision on the basis of 
CUE.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. 
Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, CUE does not 
provide a basis for an earlier effective date for service 
connection for schizophrenia.

As the Veteran has not presented a valid CUE argument, the 
question before the Board is whether an effective date 
earlier than July 31, 1998, for the grant of service 
connection for schizophrenia, may be awarded.

Because the current effective date of service connection was 
based upon the date his July 1998 application to reopen the 
claim was received, the next question before the Board is 
whether there are any earlier, non-final, applications to 
reopen the claim upon which an earlier effective date of 
service connection may be granted.   

The record in this regard reflects that following the March 
1994 denial of his claim, the Veteran applied to reopen his 
claim in November 1996.  The RO did not respond to his 
application.  In March 1997, the Veteran filed a new 
application to reopen his claim, and in April 1997, the RO 
instructed the Veteran to file a formal application to reopen 
his claim.  In May 1997, the Veteran filed a formal 
application to reopen his claim.  In June 1997 
correspondence, the RO determined that the Veteran had not 
submitted new and material evidence sufficient to reopen his 
claim and instructed the Veteran that in order to reopen his 
claim he needed to submit new and material evidence within 
one year of the June 1997 correspondence.  The Veteran, 
however, did not respond to the June 1997 letter.  

In first addressing whether the November 1996 application to 
reopen may serve as a basis for granting an earlier effective 
date, the Board concludes that the November 1996 application 
may not serve as a basis for awarding an earlier effective 
date because the November 1996 claim was rendered moot by the 
subsequent adjudication of the March 1997 informal 
application (and the May 1997 formal application) to reopen 
the claim.  In the June 1997 correspondence, the RO 
determined that the Veteran had not submitted new and 
material evidence sufficient to reopen his claim.  This 
constituted an adjudication of the claim, because it 
addressed the claim in a manner sufficient for the Veteran to 
deduce that the earlier claim was adjudicated.  Williams v. 
Peake, 521 F.3d 1348 (Fed. Cir.2008); Ingram v. Nicholson, 21 
Vet. App. 232, 243 (2007).  Accordingly, neither the November 
1996 nor March 1997 applications to reopen the claim can 
serve as a basis for awarding an earlier effective date of 
service connection.

Next, with regard to whether the Veteran had a pending 
application to reopen his claim, based upon the June 1997 
correspondence instructing him to submit new and material 
evidence within one year of the June 1997 correspondence, the 
Board finds that the Veteran's failure to respond to the June 
1997 correspondence constituted the abandonment of any 
application to reopen the claim which remained pending at 
that time.  38 C.F.R. § 3.158 (2008).

Where a prior claim has been abandoned, the veteran must file 
a new claim, and the effective date of service connection 
will not be earlier than the date of the receipt of the new 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. §§ 3.158, 3.400(b).  The Veteran's next application to 
reopen his claim was received at the RO on July 31, 1998.  
That communication was interpreted as a new claim.  Service 
connection was subsequently granted, effective July 31, 1998.  
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
July 31, 1998, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to July 31, 1998, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after July 31, 
1998, would not entitle the Veteran to an earlier effective 
date.  

The record contains no other communication prior to the 
ultimately-successful July 1998 application which could be 
interpreted as an informal claim to support the award of an 
earlier effective date for service connection for 
schizophrenia.

Subsequent to the abandoned 1997 application to reopen the 
claim, it was not until July 31, 1998, more than one year 
later, that the Veteran submitted a statement again alleging 
entitlement to service connection for schizophrenia.  Thus, 
in this case, the only date that could serve as a basis for 
the award of service connection is the date of receipt of the 
Veteran's new claim for service connection on July 31, 1998.  
There is no legal entitlement to an earlier effective date 
for schizophrenia.  As such, the claim must be denied.


ORDER

An effective date earlier than July 31, 1998, for the grant 
of service connection for schizophrenia is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


